Citation Nr: 0630410	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  00-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1964 to June 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2000 the veteran testified at a Board hearing.  

In February 2001 and October 2003 the Board remanded the 
issue for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's medical records, including VA medical records 
dated in August 2001 and March 2002 show a diagnosis of PTSD.  
The veteran has claimed that his PTSD is due to being 
sexually assaulted during service in the Philippines and 
attacked by the same individual at the Houston airport while 
being transferred to Massachusetts.  The veteran attempted to 
identify this individual in his March 2000 Board hearing.  

During the course of this appeal, the PTSD criteria changed.  
Specifically, 38 C.F.R. § 3.304(f)(3) was added to 
incorporate the provisions regarding personal assault into 
the regulations.  See 67 Fed. Reg. 10330-10332 (Mar. 7, 
2002)).  This new section provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished VCAA notice regarding his claim.  Thus, the veteran 
should be provided such notice, to specifically include an 
explanation of evidence that is necessary to substantiate his 
claim that he was personally assaulted in service.  The 
veteran also should be asked to clarify with more specificity 
the stressors he is claiming caused his PTSD, and subsequent 
verification should be sought regarding his claimed 
stressors.  

The Board notes that the veteran's service medical records 
revealed that in October 1967 in San Francisco, he was 
assaulted and robbed.  He was struck in the upper chest and 
left arm and knocked into the bushes.  An undated record 
indicated that the veteran was pushed against a glass window 
by an unknown person in Massachusetts, apparently in the 
women's barracks.  Under the circumstances of this case, a VA 
examination is warranted to determine whether the veteran's 
PTSD is due to any verified stressors.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his PTSD claim, (b) the 
information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159.  The letter 
should specifically advise the veteran 
that evidence that could help corroborate 
his PTSD personal assault claim includes 
but is not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  The letter should 
also advise the veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ask the veteran to 
identify in detail the stressors he is 
claiming caused his PTSD, to include 
dates/approximate dates, unit, locations, 
and complete name of his assailant.  If 
the veteran provides such information, 
the RO should pursue a meaningful search 
for reasonable information regarding the 
veteran's attacker.  

3.  The veteran then should be afforded a 
VA psychiatric examination by an 
appropriate examiner.  The claims folder, 
together with any newly obtained 
evidence, should be made available to the 
examiner.  The veteran's service medical 
records and personnel records also should 
be reviewed.  The examiner should be 
informed as to which stressor or 
stressors have been verified.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor(s) supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  The 
examiner should also comment on whether 
the veteran's in-service physical 
assaults in San Francisco and 
Massachusetts, 
documented in his service medical 
records, were stressors that caused his 
PTSD.  If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  A 
detailed rationale for all opinions 
expressed should be furnished. 

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


